Citation Nr: 1045320	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  05-07 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, to 
include as a result of exposure to asbestos and chemical agents 
or as secondary to service-connected coronary artery disease and 
chronic congestive heart failure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1963 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision, in which the RO, 
in pertinent part, denied service connection for chronic 
obstructive pulmonary disease (COPD) due to exposure to asbestos.

The record reflects that the Veteran was scheduled for a Travel 
Board hearing in March 2009; however, in correspondence dated and 
received in February 2009, he withdrew his hearing request.  See 
38 C.F.R. § 20.704(e) (2010).

In April 2009, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the remand orders were substantially complied 
with.  The case has now been returned to the Board for further 
appellate action.


FINDING OF FACT

Competent medical evidence shows that the Veteran's respiratory 
disorder is directly related to his service-connected coronary 
artery disease and chronic congestive heart failure.


CONCLUSION OF LAW

A respiratory disorder is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010); 
38 C.F.R. § 3.310 (effective prior to October 10, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for 
service connection for a respiratory disorder on a secondary 
basis, the Board finds that no discussion of VCAA compliance is 
necessary at this time.

Pertinent Laws and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability 
which is aggravated by a service-connected disability may be 
service-connected to the degree that the aggravation is shown.  
38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310 
(2010)).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection based 
on aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the regulation in effect prior to 
October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (new regulations cannot be applied to pending 
claims if they have impermissibly retroactive effects).

The determination as to whether the requirements for entitlement 
to service connection have been met is based on an analysis of 
all of the evidence of record and the evaluation of its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).  When there is an approximate balance of positive and 
negative evidence regarding a material issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2010).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection for 
a respiratory disorder.  Specifically, he contends that such 
disability is related either to exposure to asbestos and chemical 
agents in service, or to his service-connected coronary artery 
disease and chronic congestive heart failure, which has been 
rated as 100 percent disabling since December 2, 2003.

The Veteran contends that he was exposed to asbestos while he was 
stationed aboard the U.S.S. Tawakoni in 1964.  He acknowledges 
that he was not exposed to asbestos as a result of his in-service 
duties but asserts that the pipes above his bunk were insulated 
with asbestos and that due to the proximity of his bunk to the 
pipes, he was exposed to asbestos.  He claims that this exposure 
to asbestos later resulted in his development of a respiratory 
disorder.  Alternatively, he asserts that in-service exposure to 
red lead, yellow chromate paint fumes, and iron dust on board the 
ship resulted in his subsequent development of a respiratory 
disorder.

The Veteran's service treatment records are negative for any 
complaints, findings, or treatment of a respiratory disorder.  
Nevertheless, the Board finds that the Veteran's contentions 
regarding potential in-service exposure to asbestos while serving 
aboard the U.S.S. Tawakoni in March 1964 are plausible.  
Therefore, for the purpose of this adjudication, the Board will 
concede that the Veteran may have been exposed to asbestos in 
service.

The post-service medical evidence of record demonstrates that the 
Veteran initially sought VA treatment in April 2003.  A chest X-
ray at that time revealed findings consistent with mild COPD.  VA 
clinical records dated in June 2003 demonstrate that the Veteran 
reported a history of COPD, with recent worsening of shortness of 
breath.  A computed tomography (CT) scan of the lungs revealed a 
mediastinal mass in the right lung.  A July 2003 biopsy confirmed 
Hodgkin's lymphoma, nodular sclerosing type.  VA treatment 
records dated from July 2003 to August 2009 show continued 
management of respiratory problems that were felt to be 
multifactorial in nature, to include as due to the mass 
associated with his Hodgkin's lymphoma, COPD, coronary artery 
disease, and prescription medications.  A June 2005 CT scan of 
the lungs revealed a calcified granuloma.  CT scan of the lungs 
in August 2006 was also noted to be significant for evidence of 
old granulomatous disease.  These records also show that the 
Veteran has a history of tobacco abuse for which he was counseled 
on numerous occasions to quit.

Pursuant to the Board's April 2009 remand, the Veteran underwent 
a VA respiratory examination in August 2009.  On that occasion, 
the examining physician noted his review of the claims file, 
outlined the Veteran's medical history, and thoroughly 
interviewed and examined the Veteran.  The Veteran described his 
alleged exposure to asbestos and chemical agents in service.  It 
was noted that the Veteran had undergone a triple coronary artery 
bypass graft in 2003.  It was also noted that he has a long 
history of chronic tobacco abuse and that he currently smoked two 
packs of cigarettes a day, with a 50-year history of doing so.  
In pertinent part, the Veteran was diagnosed with COPD, as well 
as coronary artery disease with coronary artery bypass grafts and 
a history of recurrent congestive heart failure.

The August 2009 examiner noted that the Veteran's CT scan in 2003 
and two chest X-rays have not reported any findings that would be 
suggestive of asbestosis or any other toxic effects of toxic lung 
problems, and he cited current medical research to support this 
conclusion.  Therefore, the examiner opined that, in view of 
these findings, it is not as least as likely as not that the 
Veteran's COPD is related to asbestosis or alleged exposure to 
red lead or yellow chromate paint.  Instead, the examiner opined 
that it is more than likely that the Veteran's COPD is greatly 
involved and related to his 50-year history of two-pack-a-day 
cigarette smoking.  Significantly, the examiner went on to 
conclude that it is certainly true that the Veteran's congestive 
heart failure does aggravate or exacerbate his COPD problem.

Thereafter, the Veteran underwent another VA respiratory 
examination in August 2010.  On that occasion, the examining 
physician noted her review of the claims file, outlined the 
Veteran's medical history (to include his 2003 triple coronary 
artery bypass graft and 51-year history of smoking one and a half 
to two packs of cigarettes a day), and thoroughly interviewed and 
examined the Veteran.  In pertinent part, the Veteran was 
diagnosed with severe COPD secondary to chronic tobacco usage, as 
well as coronary artery disease post three vessel coronary artery 
bypass graft in 2003, and recurrent congestive heart failure 
secondary to his coronary artery disease.

The August 2010 examiner noted the finding of the August 2009 
examiner that "the Veteran's congestive heart failure does 
aggravate or exacerbate his COPD problem."  However, the August 
2010 examiner concluded that it was most likely that this 
statement was made out of "empathy" for the Veteran due to the 
fact that the Veteran and his wife both report that he is 
"always short of breath and has been coughing forever."  The 
August 2010 examiner acknowledged that both COPD and congestive 
heart failure cause the Veteran to be short of breath.  However, 
she then concluded that there was no way to separate out the 
degree of impact that each of these medical conditions has on the 
Veteran.  She went on to declare that it was difficult or nearly 
impossible for her to separate out any issues that would define 
or support rationally any evidence for the statement given by the 
August 2009 examiner, other than to state that the Veteran is 
short of breath, which was noticed during the examination.  She 
concluded that there was no evidence to support that one 
condition aggravates the other, other than to say that when the 
Veteran is hospitalized for COPD, he requires treatment for 
congestive heart failure and vice versa, which would be the 
appropriate therapy to give to the Veteran.

Given the evidence outlined above, and after resolving all doubt 
in the Veteran's favor, the Board finds that service connection 
for a respiratory disorder, as secondary to his service-connected 
coronary artery disease and chronic congestive heart failure is 
warranted.  The Veteran is currently diagnosed with COPD, and 
service connection is in effect for coronary artery disease and 
chronic congestive heart failure.  The August 2009 examiner 
concluded that it is certainly true that the Veteran's congestive 
heart failure does aggravate or exacerbate his COPD problem.  The 
Board reiterates that it is considering the current appeal under 
the regulation in effect for secondary service connection prior 
to October 10, 2006.

The Board acknowledges that the August 2010 examiner concluded 
that there was no way to separate out the degree of impact that 
each of these medical conditions (congestive heart failure and 
COPD) has on the Veteran, and that she was unable to provide 
supporting rationale for the August 2009 examiner's opinion.  
However, under the "benefit-of-the-doubt"' rule, where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-07 (1994).  The mandate to accord the benefit 
of the doubt is triggered when the evidence has reached a stage 
of equipoise.  In this matter, the Board is of the opinion that 
this point has been attained.  As such, the Board finds that 
service connection for a respiratory disorder is warranted on a 
secondary basis.  See 38 C.F.R. § 3.310 (effective prior to 
October 10, 2006).


ORDER

Entitlement to service connection for a respiratory disorder, as 
secondary to service-connected coronary artery disease and 
chronic congestive heart failure, is granted.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


